USCA11 Case: 21-14096      Date Filed: 07/25/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14096
                   Non-Argument Calendar
                   ____________________

STACY ALRED WEDDINGTON,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,
                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00780-LCB
                   ____________________

Before NEWSOM, GRANT, and BRASHER, Circuit Judges.
USCA11 Case: 21-14096        Date Filed: 07/25/2022     Page: 2 of 9




2                      Opinion of the Court                21-14096

PER CURIAM:
       Stacey Weddington applied for social security benefits and
was denied. So Weddington appealed—first to the administrative
Appeals Council, then to a federal district court, and now, finally,
to this Court. Both the Appeals Council and the district court
determined that denial of Weddington’s application was proper.
We agree and therefore affirm.
                                 I.
       Weddington, who suffers from back pain, filed an
application for supplemental social security benefits five years ago.
Her application alleged that she became disabled, and therefore
unable to work, on January 1, 2017. When her claim was denied,
Weddington requested a hearing before an administrative law
judge.
       In 2019, the administrative law judge issued his decision that
Weddington was “not disabled” and therefore did not qualify for
supplemental benefits. Applying the evaluation process required
by the Social Security Administration, the administrative law judge
determined that Weddington was not engaged in “substantial
gainful activity” and that she had “severe impairments” including
“dysfunction of major joints, DDD, anxiety, obsessive compulsive
disorder, depression, bipolar, substance addiction disorder (drugs),
personality disorder[,] and trauma stressor related disorder.”
Nevertheless, he explained, Weddington did “not have an
impairment or combination of impairments that meets or
USCA11 Case: 21-14096        Date Filed: 07/25/2022    Page: 3 of 9




21-14096               Opinion of the Court                       3

medically equals the severity of one of the listed impairments” in
the relevant portion of the regulations guiding his inquiry. See 20
C.F.R. Part 404, Subpart P, App’x 1; see also id. §§ 426.920(d),
426.925, 426.926. And while he acknowledged that Weddington
could not perform any past relevant work, he found that she could
perform jobs that “exist in significant numbers in the national
economy,” including housekeeping, office work, and small product
assembly. The administrative law judge therefore concluded that
Weddington was not disabled.
       Dissatisfied with this outcome, Weddington requested
review by the Appeals Council. She also provided additional
evidence to support her request for benefits, including three
documents relevant to this appeal. First, Weddington submitted a
“Mental Health Source Statement” issued by Dr. Thomas Savage
of Go Medical Group on August 16, 2019—a single-page form
consisting of 12 questions, most of which are answered only with
a simple “yes” or “no.” Second, she submitted a “Physical
Capacities Form,” another one-page document of simple questions
answered by Dr. Savage on August 16. And third, she submitted a
report detailing an MRI she had received of her lumbar spine in July
2019.
       The Appeals Council denied Weddington’s request for
review. It explained that while Weddington had submitted
additional evidence, including the three documents described
above, that evidence did not “show a reasonable probability that it
USCA11 Case: 21-14096        Date Filed: 07/25/2022     Page: 4 of 9




4                      Opinion of the Court                21-14096

would change the outcome” of the administrative law judge’s
decision.
        Not to be deterred, Weddington next filed a complaint in
federal district court. There, she argued that the Council’s decision
to deny review was “not based on substantial evidence” in light of
the additional evidence she had submitted—specifically, the two
documents signed by Dr. Savage and the July 2019 MRI report. In
her view, that additional evidence was enough to establish a
“reasonable probability that it would change the outcome of the
decision,” contrary to the Council’s determination. Weddington
also filed a separate motion to remand pursuant to sentences four
and six of 42 U.S.C. § 405(g) for the same reason.
       The district court denied Weddington’s motion for remand
and affirmed the underlying decision denying her benefits. It
explained that the Appeals Council neither failed to consider the
evidence submitted by Weddington nor erroneously denied her
request for review based on that evidence. Remand was therefore
not proper under sentence four of § 405(g). And because
Weddington had failed to submit new, noncumulative, material
evidence before the district court, a sentence-six remand was
similarly inappropriate. The court therefore determined that
Weddington could not show “any error in the Commissioner’s
decision or establish[] that remand is appropriate.”
      Weddington now appeals.
USCA11 Case: 21-14096        Date Filed: 07/25/2022     Page: 5 of 9




21-14096               Opinion of the Court                        5

                                 II.
       “The findings of the Commissioner of Social Security as to
any fact, if supported by substantial evidence, shall be conclusive.”
42 U.S.C. § 405(g). But we review the Commissioner’s conclusions
of law de novo. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d
1253, 1260 (11th Cir. 2007). The district court’s denial of a motion
to remand to the Commissioner is also subject to de novo review.
See Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th Cir.
2001).
                                III.
       Weddington challenges both the Appeals Council’s decision
not to review her case and the district court order that affirmed the
Commissioner’s adverse decision and denied her motion to
remand. We consider both in turn.
       First, the Appeals Council’s decision. Weddington’s sole
argument on appeal is that the Council “did not consider the
Physical Capacity Form and the Mental Health Statement from
Weddington’s treating physician,” Dr. Savage. But as the district
court explained, the Council “explicitly noted that it considered
this evidence when denying Weddington’s request for review.”
Under the heading “Additional Evidence,” the Council
meticulously documented each of the new pieces of evidence
submitted by Weddington, including “medical records” from “Go
Medical Group dated July 10, 2018 through September 13, 2019 (26
pages), and Marshall Medical Center South dated July 30, 2019 (2
USCA11 Case: 21-14096        Date Filed: 07/25/2022     Page: 6 of 9




6                      Opinion of the Court                21-14096

pages).” Those records include the two documents prepared by
Dr. Savage, which are dated August 16, 2019 and came from Go
Medical Group, and the July 30, 2019 MRI report, which came from
Marshall Medical Center South. All these documents are present
in the administrative record. The Appeals Council explained that
Weddington’s newly submitted evidence—including the
documents specified above—did not establish a “reasonable
probability that it would change the outcome of the decision.”
That is sufficient. We do not require the Appeals Council to
“provide a detailed discussion of a claimant’s new evidence when
denying a request for review.” Mitchell v. Comm’r, Soc. Sec.
Admin., 771 F.3d 780, 784 (11th Cir. 2014).
        Second, the district court order. Weddington challenges the
district court’s denial of her motion to remand pursuant to
sentences four and six of 42 U.S.C. § 405(g). Sentence four explains
that the “court shall have power to enter, upon the pleadings and
transcript of the record, a judgment affirming, modifying, or
reversing the decision of the Commissioner of Social Security, with
or without remanding the cause for a rehearing.” 42 U.S.C.
§ 405(g). But to remand under that provision, a district court must
“either find that the decision is not supported by substantial
evidence, or that the Commissioner (or the ALJ) incorrectly
applied the law relevant to the disability claim.” Jackson v. Chater,
99 F.3d 1086, 1092 (11th Cir. 1996).
        Neither of those conditions is met here. Weddington’s
initial brief on appeal again argues only that the Appeals Council
USCA11 Case: 21-14096           Date Filed: 07/25/2022       Page: 7 of 9




21-14096                 Opinion of the Court                             7

failed to consider the new evidence she submitted. But as
explained above, that is simply not true. And to the extent that
Weddington also argues that the Council’s conclusion based on the
evidence was erroneous, that argument is similarly flawed. The
two forms submitted by Dr. Savage contain very little information;
as the district court bluntly put it, they “consist almost entirely of
unexplained and unjustified responses to prewritten questions.”
Contrary to Weddington’s contention on appeal, the district court
did not “impl[y]” that the “‘fill in the blank’ one-page check box
format was not a Valid Report” and was a “basis for discounting a
Treating Expert Medical Opinion.” It simply observed that the
documents signed by Dr. Savage offered scant information for the
Council to consider.
      More to the point, what little information the forms do
provide is cumulative—they merely repeat the facts that led the
administrative law judge to find that Weddington had “severe
impairments” in the first place, without adding additional
information likely to change the ultimate decision to deny
Weddington benefits.1 While Dr. Savage indicates by his taciturn
responses that Weddington suffers from physical and mental


1 The district court also explained that the July 2019 MRI report was
“cumulative of the four other MRIs before the ALJ showing the same medical
conditions in the same vertebrae.” Weddington’s appeal appears to argue only
that the forms signed by Dr. Savage make a material difference, but to the
extent that she also considers the July 2019 MRI report to do the same, we
agree with the district court’s view.
USCA11 Case: 21-14096       Date Filed: 07/25/2022    Page: 8 of 9




8                     Opinion of the Court                21-14096

limitations—a fact that the administrative law judge fully
acknowledged—he provides virtually no details and gives no
response to the question “What is the condition (s) causing these
limitations?” Like the Appeals Council, the district court thus did
not err in determining that Dr. Savage’s medical opinion, even
when considered in conjunction with the other evidence submitted
by Weddington, was unlikely to change the outcome of her
application.
       The district court’s decision to deny remand under sentence
six of § 405(g) was also correct. A court may remand under
sentence six “only upon a showing that there is new evidence
which is material and that there is good cause for the failure to
incorporate such evidence into the record in a prior proceeding.”
42 U.S.C. § 405(g). In other words, Weddington must establish that
“(1) there is new, noncumulative evidence”; “(2) the evidence is
‘material,’ that is, relevant and probative so that there is a
reasonable possibility that it would change the administrative
result”; and “(3) there is good cause for the failure to submit the
evidence at the administrative level.” Caulder v. Bowen, 791 F.2d
872, 877 (11th Cir. 1986).
      Weddington cannot satisfy this showing. In her initial brief
on appeal, she points only to the documents signed by Dr. Savage
and the July 2019 MRI report as bases for a sentence-six remand.
But sentence six “does not grant a district court the power to
remand for reconsideration of evidence previously considered by
the Appeals Council.” Ingram, 496 F.3d at 1269. Evidence that is
USCA11 Case: 21-14096             Date Filed: 07/25/2022        Page: 9 of 9




21-14096                  Opinion of the Court                               9

“properly presented to the Appeals Council has been considered by
the Commissioner and is part of the administrative record”; it
cannot form the basis of a sentence-six remand. 2 Id. The district
court therefore did not err in denying Weddington’s motion for
sentence-six remand.
                              *       *       *
       The order of the district court is AFFIRMED.




2 Weddington submitted to the district court a Benefit Verification Letter she
received in 2021 from the Social Security Administration as evidence in
support of sentence-six remand. She does not mention the letter on appeal,
except in quoting the district court’s decision to deny sentence-six remand. To
the extent Weddington continues to rely on the letter as a possible basis for
sentence-six remand, we reiterate that “the mere existence of a later favorable
decision by one ALJ does not undermine the validity of another ALJ’s earlier
unfavorable decision or the factfindings upon which it was premised.” Hunter
v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 822 (11th Cir. 2015). A later
favorable decision, standing alone, thus cannot establish that sentence-six
remand is warranted. Id.